Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/17/2021 in which Claims 1, 2 4-7, 9-12, 14-17, 19-23 are pending of which Claim 23 is new.
Response to Arguments
2.	Applicant’s arguments, see pages 8-14, filed 2/17/2021, with respect to Claims 1, 2 4-7, 9-12, 14-17, 19-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 2 4-7, 9-12, 14-17, 19-22 have been withdrawn. 
Allowable Subject Matter
3.	Claims 1, 2 4-7, 9-12, 14-17, 19-23 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 11, Pearce teaches an input rule defined for the location to determine whether an input rule is associated with the physical location matching the coordinates. Park (US 2013/0106776) teaches a proximity sensing area detecting a finger based on a first size and a palm touch based on a second size where the finger touch manipulates a keypad on a touch screen and a palm touch turns off a backlight. Bokma teaches adjusting one or more touch detection thresholds to achieve improved touch sensitivity that can reduce unintended or false touches from being processed as user input. Neither Pearce, Park or Bokma teach, with respect to Claims 1 and 11, “when the value of the attribute information of the touch input is detected as a value between the first threshold value and the second threshold value, determining that an . As stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious when the value of the attribute information of the touch input is detected as a value between the first threshold value and the second threshold value, determine that an error occurrence probability exceeds a predetermined value, and according to determining that the error occurrence probability exceeds the predetermined value, increase the first threshold value and decrease the second threshold value or decrease the first threshold value and increase the second threshold value. The aspects as summarized are neither anticipated nor obviated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONI N GILES/Examiner, Art Unit 2694     



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694